 Case 6:17-cv-06070-PKH Document 29              Filed 12/26/18 Page 1 of 1 PageID #: 97



                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               HOT SPRINGS DIVISION

ROBERT McKENZIE AND
ANGELICA McKENZIE                                                            PLAINTIFFS
V.                                   NO. 6:17-CV-6070
JAMES STUCHELL; SCOTT THOMPSON,
individually; AND SCOTT THOMPSON,
d/b/a SCOOT-N-GATOR RV TRANSPORTATION                                        DEFENDANTS


                                           ORDER

      Currently before the Court is the parties' joint motion to dismiss with prejudice (Doc. 28).
      It appearing that the parties have settled this matter and are in agreement, it is ORDERED
that the parties' joint motion (Doc. 28) is GRANTED, and the complaint herein is DISMISSED
WITH PREJUDICE.
      IT IS SO ORDERED this 26th day of December, 2018.


                                            /s/P. K. Holmes, III
                                            P. K. HOLMES, III
                                            CHIEF U.S. DISTRICT JUDGE
